NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                      SEP 1 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ROOSEVELT JOHNSON,                               No.   21-16608

                   Plaintiff-Appellant,          D.C. No.
                                                 3:21-cv-00372-LB
     v.

HUNTERS POINT BREWERY, LLC dba                   MEMORANDUM*
SPEAKEASY ALES & LAGERS et al.,

                   Defendants-Appellees,

                      Appeal from the United States District Court
                         for the Northern District of California
                       Laurel Beeler, Magistrate Judge, Presiding

                              Submitted August 30, 2022**
                               San Francisco, California

Before: W. FLETCHER, BYBEE, and VANDYKE, Circuit Judges.

          Appellant Roosevelt Johnson seeks review of a district court order denying

his request for attorney’s fees related to fee motion work. We have jurisdiction under

28 U.S.C. § 1291 and vacate the district court’s order.



*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes this case is suitable for decision without oral
argument. See Fed. R. App. P. 34(a)(2).
      Johnson filed suit against Hunters Point, claiming violations of the Americans

with Disabilities Act (“ADA”) and California state law. His suit was successful, and

he filed a motion for attorney’s fees with the district court. Johnson’s legal team

spent a total of 81.2 hours on the case and reported billing $22,8191 in attorney’s

fees, and $8,482 in paralegal fees. Nevertheless, they decided to proactively

discount their attorney’s fees to $15,000 in their initial fee motion, citing the

pandemic as the reason. They also requested $4,815 in paralegal fees related to the

fee motion (“fees-on-fees”).

      The district court granted Johnson 90% of the attorney’s fees he requested and

a little over half of the amount he requested for expenses and costs. Roosevelt’s two

attorneys waived their fees incurred in seeking attorney’s fees. Only the paralegal,

Emily O’Donohoe, sought fees-on-fees. The court denied Johnson’s request for

fees-on-fees. The court’s explanation, however, was very cursory—noting only that

the hours O’Donohoe billed for work performed after filing the fee motion were

unreasonable.

      On appeal, Johnson argues that the district court erred by: (1) refusing to

award any fees-on-fees without adequate explanation; and (2) creating a “de facto

policy” of denying fees-on-fees requests in ADA cases. We review the district


1
  The fee total based on the reported hours and rates actually adds up to $22,235. It
appears that there was an error in the hour and rate calculations, which resulted in
the fees being overstated by $584.
                                          2
court’s award of attorney’s fees for abuse of discretion. Vogel v. Harbor Plaza Ctr.,

L.L.C., 893 F.3d 1152, 1157 (9th Cir. 2018).

      Our court has held that attorneys can be compensated for the time spent on

obtaining fees in statutory fees cases. See, e.g., In re Nucorp Energy, Inc., 764 F.2d

655, 659–60 (9th Cir. 1985). And while the district court retains discretion in

determining the reasonableness of the fee award, this discretion is not absolute.

Gates v. Deukmejian, 987 F.2d 1392, 1398 (9th Cir. 1992). The district court is

required “to provide a concise but clear explanation of its reasons for the fee award.”

Hensley v. Eckerhart, 461 U.S. 424, 437 (1983).

      Applying this standard, we hold that the district court’s explanation in this

case for denying the request for fees-on-fees is inadequate. Johnson’s attorneys were

functionally forced to file their fee motion, had voluntarily discounted their fees in

their initial motion, and won 90% of their merits fees requested. But the court

supplied only a two-sentence justification for denying fees-on-fees, asserting

without elaboration that the time O’Donohoe spent on the fee motion was

unreasonable. See Gonzalez v. City of Maywood, 729 F.3d 1196, 1210 (9th Cir.

2013) (declining to give deference to a district court’s “one-sentence explanation”

for denying an award of fees-on-fees).

      With respect to Johnson’s alternative claim that the district court established

a “de facto policy” of denying fees-on-fees motions in ADA cases, he cites one case

                                          3
in addition to this case as evidence proving his accusation. But the district court

categorically disavowed any such policy in its order denying Johnson’s motion for

reconsideration, citing two instances where it had awarded fees-on-fees in ADA

cases in recent years. In any event, given our conclusion above, we need not decide

Johnson’s “de facto policy” claim.2

        For the foregoing reasons, we vacate the court’s decision denying fees-on-

fees and remand the case with instructions that the district court redetermine and

explain its fees-on-fees award consistent with this memorandum disposition and

circuit precedent.

        VACATED AND REMANDED.3




2
 Johnson also asks this court in its order to direct that “the District Court must award
reasonable paralegal fees for time working on this appeal as requested by Appellant-
Plaintiff . . . .” We do not do so, but instead leave it for the District Court to address
in the first instance on remand any such claim for additional fees, consistent with the
direction we have provided above.
3
    Johnson’s motion for judicial notice, ECF No. 12, is granted.
                                            4